Citation Nr: 0630730	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  99-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, claimed as chest pains.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of 
pneumonia.

4.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1961 to December 
1963, and from November 1965 to November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to the 
benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for coronary artery 
disease, hypertension, pneumonia residuals, and bronchitis.  
Further development is required on all four issues.

Specific to the heart disorders, the Board requested in its 
March 2005 remand that an examiner review the veteran's file 
and opine whether the veteran's current heart disease began 
in service.  In February 2006, a VA doctor indicated that he 
reviewed the record and found that heart disease was as 
likely as not present in service, relying in part on the 
veteran's reported history of an in-service hospitalization 
for heart problems, the end result of which was a 
recommendation for cardiac catheterization.  

Records from the veteran's in-service hospitalization at 
Letterman Army Medical Center have been located and were 
associated with the file at the time of the physician's 
review.  However, these records were not reviewed, as the 
physician noted that the records had been lost.  These 
records confirm that in January 1984, roughly ten months 
prior to his separation, the veteran presented with 
complaints of chest pain and pressure.  A full cardiac workup 
was conducted, to include examination, observation, chest x-
rays, electrocardiograms, and cardiac enzyme testing.  All 
results were normal.  The diagnosis was "chest pain of 
noncardiac origin."  

The veteran's service medical records also confirm blood 
pressure readings in the high normal range throughout his 
military career.  Systolic pressure predominantly ranged from 
120 to 130, while diastolic pressure ranged from 80 to 98.  

The earliest post-service treatment of record dates from May 
1991.  However, the veteran at that time reported that he 
underwent angioplasty in 1987.  He should be asked to 
identify the facilities at which he received treatment for a 
heart disorder for the period from November 1984 to May 1991, 
to include the facility at which he underwent angioplasty.  
An effort should be made to obtain any identified records.

Once such records (or a negative reply) are received, the 
veteran should be scheduled for a VA heart exam, to determine 
the nature and extent of his current heart disorders.  Also, 
opinions should be sought to clarify two issues: whether the 
veteran's coronary artery disease is related to his service, 
taking into consideration all the evidence; and, whether the 
veteran's blood pressure readings in service were indicative 
of a disease process that resulted in hypertension.

With respect to the issues of service connection for 
pneumonia and bronchitis, the Board requested that a medical 
opinion be sought in its March 2005 remand.  No such opinion 
was requested.  One should be requested now.  Stegall v. 
West, 11 Vet. App. 268 (1998) (a remand by the Board confers 
on the claimant, as a matter of law, the right to compliance 
with the remand orders).

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Request that the veteran identify any and 
all sources of treatment for heart-related 
disorders solely for the period from November 
1984 to May 1991.  Also, specifically ask the 
veteran about the facility at which he 
underwent angioplasty in 1987.   Attempt to 
obtain any records identified.  A negative 
reply should be requested in the event that 
records are unavailable.

2.  Once the requested records are associated 
with the claims file (or a negative reply 
received), schedule the veteran for a VA heart 
examination.  The physician is asked to 
determine the nature and extent of any heart 
disorder diagnosed, to include coronary artery 
disease and hypertension.  All testing deemed 
necessary should be conducted.  Based upon a 
review of the veteran's claims file, the 
physician is asked to render opinions as to the 
following:

i.  whether it is at least as likely as 
not (that is, a probability of fifty 
percent or more) that the veteran's 
heart disease is related to his 
service.  Specific attention is invited 
to the January 1984 treatment tabbed in 
the service medical records envelope 
and any private treatment records 
immediately following his November 1984 
separation.

ii.  whether it is at least as likely 
as not (that is, a probability of fifty 
percent or more) that the veteran's 
blood pressure readings in service were 
indicative of the disease process that 
resulted in his hypertension.  
Attention is invited to the tabbed 
service medical records documenting all 
such readings.

3.  Forward the veteran's claims folder to the 
examiner who conducted the January 2003 VA 
examination (or a suitable substitute if this 
individual is unavailable) for an addendum.  
The examiner is requested again to review the 
claims folder in order to render an opinion as 
to whether it is at least as likely as not 
(that is, a probability of fifty percent or 
more) that the veteran's moderate obstructive 
ventilatory defect with a significant component 
of bronchospasm is related to his episodes of 
pneumonia or bronchitis during service, which 
are tabbed in the service medical records 
envelope.

4.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


